DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, and 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barbieri et al. (US 2012/0063383 A1).
Regarding claims 1, and 13-14, Barbieri discloses:
a control unit for controlling a radio node comprising a first radio unit and a second radio unit (figs. 7-8 discloses a controller configured to control a first and second radio unit), the control unit configured to:  5 

the first radio unit to exchange a first portion of backhaul information with another radio node over a first communication link established using a first 10frequency bandwidth (FBACKHAUL) (par.[0102] discloses the transmission of a portion of backhaul information using a backhaul channel. Par.[0127] which recites, in part, “The first backhaul channel may be carried by a wired communication link and the second backhaul channel may be an unlicensed wireless channel”); 
the second radio unit to provide uplink and downlink radio access connectivity to one or more end-user nodes using a second frequency bandwidth (FEND-USER) (par.[0132 – 0136] which recites, in part, “These may be in communication with eNB 1222 using uplinks such as DL 1225, and downlinks such as DL 1223, which may be in licensed spectrum and/or in shared spectrum, such as in white space or other shared channels” and “downlink 1253 and/or uplink 1255 may be added on a shared channel or channels to supplement capacity on legacy links 1233 and 1235”, and “Backhaul connections in relay node configurations are typically provided by partitioning the available licensed channel (legacy relay channel) and assigning some resources for the eNB-relay backhaul communications and all other resources for communications with UEs (e.g., in the in-band approach) on legacy wireless relay links 1233 and 1235”, par.[0072 – 0073]); and 15 
the second radio unit to exchange a second portion of the backhaul information with the other radio node over a second communication link established using the second frequency bandwidth (FEND-USER) (par.[0102] discloses, in part, At stage 930, a 
The examiner notes that claims 13-14 recite similar features as those of claim 1, and are rejected for the same reasons as given for the rejection of claim 1 above. 

Regarding claim 2, Barbieri discloses wherein the control unit is configured to dynamically allocate none or a portion of the second frequency bandwidth (FEND-USER) for use in establishing the second communication link based at least on a determined quality of the first communication link (par.[0079 and 0081] describes backhaul congestion as a means for determining an allocation of the second bandwidth, par.[0090 – 0091]).

Regarding claim 3, Barbieri discloses wherein the control unit is configured to allocate none of the second frequency bandwidth for use in establishing the second communication link in response to determining that a quality of the first communication link is greater than or equal to a minimum quality, and allocate a portion of the second frequency bandwidth (FEND-USER) for use in establishing the second communication link) in response to determining that the quality of the first communication link is less than the minimum quality (par.[0079 and 0130 0135-0137]).

Regarding claim 4, Barbieri discloses wherein the control unit is configured to determine that the quality of the first communication link is less than the minimum 

Regarding claim 5, Barbieri discloses  wherein the control unit is configured to allocate none or a portion of the second frequency bandwidth (FEND-USER) for establishing the second communication link by time partitioning a radio access frame into a plurality of epochs and outputting one or more control signals to cause the second radio unit to perform, in each of the plurality of epochs, one or more of providing uplink radio access connectivity to one or more end-user nodes using the second frequency bandwidth (FEND-USER), providing downlink radio access connectivity to one or more end-user nodes using the second frequency bandwidth (FEND-USER), and transmitting backhaul information to the other radio node using the second frequency bandwidth (FEND-USER), and receive backhaul information from the other radio node using the second frequency bandwidth (FEND-USER) based on at least a quality of the first communication link (par. [0054 – 0055 0079, 0130, 0135-0137]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-7 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barbieri as applied to claim 1, in view of Ji et al. (US 2010/002656 A1).
Regarding claim 6, Barbieri discloses the method of claim 3, and further disclose, wherein the control unit is configured to, in response to determining that the quality of the first communication link is greater than or equal to the minimum quality, divide a radio access frame into two epochs and output one or more control signals to cause the second radio unit to. However, the disclosure of Barbieri does not disclose 

In an analogous art, Ji discloses in response to determining that the quality of the first communication link is greater than or equal to the minimum quality, divide a radio access frame into two epochs and output one or more control signals to cause the second radio unit to:
only provide downlink radio access connectivity to the one or more end-user nodes in one epoch of the two epochs; and only provide uplink radio access connectivity to the one or more end-user nodes in the other epoch of the two epochs (par.[0010, 0040-0042, 0044, and 0057, fig.4).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the methods as discussed in Barbieri with the methods as discussed in Ji. The motivation/suggestion would have been to provide a means for allowing access link communications and backhaul communications to co-exist providing interference reduced opportunistic communications (par.[0010]).

Regarding claim 7, Ji discloses wherein the control unit is configured to, in response to determining that the quality of the first communication link is less than the minimum quality and that the second radio unit does not support spatial multiplexing, divide a radio access frame into four epochs and output one or more control signals to cause the second radio unit to: provide downlink radio access connectivity to the one or more end-user nodes using the second frequency bandwidth (FEND-USER) in one epoch END-USER) in another epoch of the four epochs; transmit backhaul information to the other radio node using the second communication link in yet another epoch of the four epochs; and receive backhaul information from the other radio node via the second communication link in the remaining epoch of the four epochs (par.[0010, 0040-0042, 0044, and 0057, fig.4).

Regarding claim 11, Ji discloses wherein the control unit is configured to select a duration of the plurality of epochs so as to maximize a function of one or more of: 
an uplink radio access connectivity throughput provided to the one or more end-user nodes, a downlink radio access connectivity throughput provided to the one or more end-user nodes, a throughput of the backhaul information transmitted to the other radio node via the second communication link over the second frequency bandwidth (FEND- USER), and a throughput of the backhaul information received from the other radio node via the second communication link over the second frequency bandwidth (FEND- USER) (par.[0010, 0040-0042, 0044, and 0057, fig.4).


Allowable Subject Matter
Claims 8-10 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAAL HENSON whose telephone number is (571)272-5339.  The examiner can normally be reached on M-Thu: 7:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on 571-272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMAAL HENSON
Primary Examiner
Art Unit 2411



/JAMAAL HENSON/Primary Examiner, Art Unit 2411